Case 2:20-cv-06759-RGK-JC Document 65 Filed 02/18/21 Page 1 of 1 Page ID #:1470



  1
  2
  3
  4                           UNITED STATES DISTRICT COURT

  5                           CENTRAL DISTRICT OF CALIFORNIA

  6
  7 CHINA BRANDING GROUP LIMITED Case No. 2:20-cv-06759 RGK (JCx)
    (IN OFFICIAL LIQUIDATION), by and
  8 through its Joint Official Liquidators, [PROPOSED] JUDGMENT
    Hugh Dickson of Grant Thornton
  9 Specialist Services (Cayman), Limited
    and David Bennett of Grant Thornton
 10 Recovery & Reorganisation Limited,
 11              Plaintiff,
 12        v.
 13 TONY BOBULINSKI,
 14         Defendant.

 15        An order of summary judgment pursuant to Fed. R. Civ. P. 56 having been
 16 issued by the Court on December 21, 2020 in favor of Plaintiff China Branding
 17 Group Limited (In Official Liquidation) and against Defendant Tony Bobulinski, and
 18 a decision having been duly rendered,
 19        IT IS ORDERED, ADJUDGED AND DECREED that Judgment now be
 20 entered in favor of Plaintiff China Branding Group Limited (In Official Liquidation)
 21 against Defendant Tony Bobulinski in the amount of $662,855.95 plus costs of suit.
 22
 23 DATED: February 18, 2021
                                               Hon. R. Gary Klausner
 24
 25
 26
 27
 28
                                                1
                                       [Proposed] Judgment
